DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
2. Claims 1, 2, 4-11 and 13-19 are pending.
3. Claims 3, 12 are canceled.
4. Claim 8 has been amended.
5. Claims 1, 2, 4-11 and 13-19 are rejected.
	
Response to Arguments
6. The 112(b) rejection has been withdrawn in light of applicant argument.
As to the argument pertaining to art rejection. Applicant’s arguments, see page 9 two last lines, filed 12/04/2020, with respect to claim 1 have been fully considered and are persuasive.  The non-final rejection issued 09/04/2020 of claim 1 has been withdrawn. 
Ground of rejection has been updated to cite instead [0043] which discloses soft handover which is equivalent to a Ue being in a state of being connected simultaneously with two base stations.
	

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



8.	Claim 1,7,10, 16, 17,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grob et al (US-PG-PUB 2011/0134967) hereinafter Grob and in view of Fong et al. (WO/2009/112928 A2) hereinafter Fong













The instant application is directed to a method of sequential handover and is described in figure 1

    PNG
    media_image1.png
    1018
    915
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    1018
    915
    media_image2.png
    Greyscale
 






The secondary Fong reference is directed to method a method for control signaling for wireless system and is shown in fig. 4a


    PNG
    media_image3.png
    282
    1386
    media_image3.png
    Greyscale



As to claim 1 Grob teaches A wireless communication system for communicating under a TDMA (Time Division Multiple Access) scheme (Grob suggest [0034] TDM system and time slot see also fig. 5) having:
 a mobile station configured to be in a state of connecting with at least two base stations (Grob [0043] soft hand-off and interference caused by both BS 5 and 7  to MS 12 being computed and see fig. 2 and [0040] soft handoff capability),
a first base station (Grob [0043] soft hand-off and interference caused by both BS 5 and 7  to MS 12 being computed and fig.2 a mobile station 12 connected to two base stations 5 and 7) among the at least two base stations (Grob [0043] soft hand-off and interference caused by both BS 5 and 7  to MS 12 being computed and fig.2 a mobile station 12 connected to two base stations 5 and 7) communicates with the mobile station (Grob [0043] soft hand-off and interference caused by both BS 5 and 7  to MS 12 being computed and fig.2 a mobile station 12 connected to two base stations 5 and 7),
wherein the first base station transmits information to the mobile station under a multicast scheme (Grob fig 4.and [0044] broadcast signal being sent to a large number of mobile station and [0026] broadcast a type of multicast and [0029] BC refers to broadcast or multicast), and the mobile station transmits information to the first base  (Grob fig. 4 [0045] request i.e. unicast being send to a specific base station and [0037] unicast services  and [0069] user using unicast ),
Grob does not teaches and stops sending a signal including control information related to communication connection when the mobile station is not around 
However Fong from a similar field of endeavor teaches “and stops sending a signal including control information related to communication connection when the mobile station is not around (Fong page 27 BS to transmit broadcast control signal only when a MS is detected and if MS not detected no broadcast signal will be sent and [0024] Fong is in the same field of endeavor see [0024]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Fong and the teaching of Grob to stop sending synchronization signal when Ue is detected. Because Fong teaches to reduce the processing of control information that are not needed (Fong [0005]).

As to claim 7 Grob teaches A wireless communication system for communicating under a TDMA (Time Division Multiple Access) scheme (Grob suggest [0034] TDM system and time slot see also fig. 5) having:
 a mobile station configured to be in a state of connecting with at least two base stations (Grob [0043] soft hand-off and interference caused by both BS 5 and 7  to MS 12 being computed and see fig. 2 and [0040] soft handoff capability),
a first base station (Grob [0043] soft hand-off and interference caused by both BS 5 and 7  to MS 12 being computed and fig.2 a mobile station 12 connected to two base stations 5 and 7) among the at least two base stations (Grob [0043] soft hand-off and interference caused by both BS 5 and 7  to MS 12 being computed and fig.2 a mobile station 12 connected to two base stations 5 and 7) communicates with the mobile station (Grob [0043] soft hand-off and interference caused by both BS 5 and 7  to MS 12 being computed and fig.2 a mobile station 12 connected to two base stations 5 and 7)
wherein the first base station transmits information to the mobile station under a multicast scheme (Grob fig 4.and [0044] broadcast signal being sent to a large number of mobile station and [0026] broadcast a type of multicast and [0029] BC refers to broadcast or multicast), and the mobile station transmits information to the first base station under a unicast scheme (Grob fig. 4 [0045] request i.e. unicast being send to a specific base station and [0037] unicast services  and [0069] user using unicast ),
Grob does not teaches and stops sending a signal including control information related to communication connection when the mobile station is not around 
However Fong from a similar field of endeavor teaches and stops sending a signal including control information related to communication connection when the mobile station is not around (Fong page 27 BS to transmit broadcast control signal only when a MS is detected and if MS not detected no broadcast signal will be sent and [0024] Fong is in the same field of endeavor see [0024]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Fong and the teaching of Grob to stop sending synchronization signal when Ue is detected. Because Fong (Fong [0005]).

As to claim 10.    Grob teaches A wireless communication system for communicating under a TDMA (Time Division Multiple Access) scheme (Grob suggest [0034] TDM system and time slot see also fig. 5) having:
 a mobile station configured to be in a state of connecting with at least two base stations (Grob [0043] soft hand-off and interference caused by both BS 5 and 7  to MS 12 being computed and see fig. 2 and [0040] soft handoff capability),
a first base station (Grob [0043] soft hand-off and interference caused by both BS 5 and 7  to MS 12 being computed and fig.2 a mobile station 12 connected to two base stations 5 and 7) among the at least two base stations (Grob [0043] soft hand-off and interference caused by both BS 5 and 7  to MS 12 being computed and fig.2 a mobile station 12 connected to two base stations 5 and 7),communicates with the mobile station (Grob [0043] soft hand-off and interference caused by both BS 5 and 7  to MS 12 being computed and fig.2 a mobile station 12 connected to two base stations 5 and 7)
wherein the first base station transmits information to the mobile station under a multicast scheme(Grob fig 4.and [0044] broadcast signal being sent to a large number of mobile station and [0026] broadcast a type of multicast and [0029] BC refers to broadcast or multicast), and the mobile station transmits information to the first base station under a unicast scheme (Grob fig. 4 [0045] request i.e. unicast being send to a specific base station and [0037] unicast services and [0069] user using unicast ),

However Fong from a similar field of endeavor teaches and stops sending a signal including control information related to communication connection when the mobile station is not around (Fong page 27 BS to transmit broadcast control signal only when a MS is detected and if MS not detected no broadcast signal will be sent and [0024] Fong is in the same field of endeavor see [0024]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Fong and the teaching of Grob to stop sending synchronization signal when Ue is detected. Because Fong teaches to reduce the processing of control information that are not needed (Fong [0005]).

9.	Claim 2,9,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grob et al (US-PG-PUB 2011/0134967) hereinafter Grob and in view of Fong et al. (WO/2009/112928 A2) hereinafter Fong and in view Chakraborty (WO/2014107345 A1).

As to claim 2.   The combination Grob and Fong teaches all the limitations of parent claim 1, 
The combination Grob and Fong does not teach a TDMA slot includes a sending slot of the first base station, a sending slot of the mobile station, and a searching slot of the mobile station, and
the mobile station searches for the first base station in the searching slot 
 (Chakraborty [0061] a TDMA scheme being used and [0095] and [0097] beaconing and listening in a TDMA environment), a sending slot of the mobile station(Chakraborty [0061] a TDMA scheme being used and [0095] and [0097] beaconing and listening in a TDMA environment when mobile is around and see also [0094]), and a searching slot of the mobile station (Chakraborty [0061] a TDMA scheme being used and [0095] and [0097] beaconing and listening in a TDMA environment), and
the mobile station searches for the first base station in the searching slot (Chakraborty [0061] a TDMA scheme being used and [0095] and [0097] beaconing and listening in a TDMA environment).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching Chakraborty and the combined teaching of Grob and Fong to use specific slot for specific purpose. Because Chakraborty teaches a method for efficiently determine control information (Chakraborty [0005]).

As to claim 9. Grob teaches A mobile station device comprising (Grob fig 1 MS 10, 12)
a transceiver which communicates with a base station under a TDMA (Time Division Multiple Access) scheme  (Grob [0018] TDMA and fig. 4 message being exchange between BS and MS and fig. 8 receiver circuit 304 and fig 13. transmit circuit 430)
(Grob [0043] soft hand-off and interference caused by both BS 5 and 7 to MS 12 being computed and see fig. 2 and [0040] soft handoff capability), the base station transmits information to the mobile station under a multicast scheme (Grob fig 4.and [0044] broadcast signal being sent to a large number of mobile station),
and the mobile station transmits information to the base station under a unicast scheme (Grob fig. 4 [0045] request i.e. unicast being send to a specific base station).
Grob does not teach a TDMA slot includes a sending slot of the base station, a sending slot of a mobile station and a searching slot of a mobile station, and the base station is searched for in the sending slot
However Chakraborty a TDMA slot includes a sending slot of the base station(Chakraborty [0061] a TDMA scheme being used and [0095] and [0097] beaconing and listening in a TDMA environment and during specific period), a sending slot of a mobile station and a searching slot of a mobile station(Chakraborty [0061] a TDMA scheme being used and [0095] and [0097] beaconing and listening in a TDMA environment and [0094] parameters having access slots being sent to and [0097] RACH sniffing via respective network listening components i.e. slot or during specific time), and the base station is searched for in the sending slot(Chakraborty [0061] a TDMA scheme being used and [0095] and [0097] beaconing and listening in a TDMA environment and [0094] parameters having access slots being sent to Ue and [0097] RACH sniffing via respective network listening components i.e. slot and [0096] a discover period),
(Chakraborty [0005]).

As to claim 11. The combination Grob and Fong teaches all the limitations of parent claim 10, 
The combination Grob and Fong does not teach a TDMA slot includes a sending slot of the first base station, a sending slot of the mobile station and a searching slot of the mobile station and the mobile station searches for the first base station in the searching slot
However Chakraborty from a similar field of endeavor  teaches a TDMA slot includes a sending slot of the first base station (Chakraborty [0061] a TDMA scheme being used and [0095] and [0097] beaconing and listening in a TDMA environment in specific period i.e. when mobile station is around), a sending slot of the mobile station and a searching slot of the mobile station and the mobile station searches for the first base station in the searching slot(Chakraborty [0061] a TDMA scheme being used and [0095] and [0097] beaconing and listening in a TDMA environment and see also [0094] and [0096] a discover period]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching Chakraborty and the combined teaching of Grob and Fong to use specific slot for specific purpose. Because (Chakraborty [0005]).

10.	Claim 4,5,6,13,14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grob et al (US-PG-PUB 2011/0134967) hereinafter Grob and in view of Fong et al. (WO/2009/112928 A2) hereinafter Fong and  in view of Hirudayaraj et al. (US-PG-PUB 2015/0257059 A1) hereinafter Hirudayaraj

As to claim 4. The combination Grob and Fong teaches all the limitations of parent claim 1,
The combination Grob and Fong does not teach wherein the mobile station detects a signal arriving from a second base station to establish connection with the second station when a signal arriving from the second station is stable, and to avoid establishing connection with the second base station when the signal arriving from the second base station is unstable
However Hirudayaraj from a similar field of endeavor teaches wherein the mobile station detects a signal arriving from a second base station to establish connection with the second station when a signal arriving from the second station is stable(Hirudayaraj fig. 2 and [0104] a Ue or mobile node entering a bad Fresnel zone i.e. bad or unstable signal and decide to remain connected with previous access node)and to avoid establishing connection with the second base station when the signal arriving from the second base station is unstable (Hirudayaraj fig. 2 and [0104] a Ue or mobile node entering a bad Fresnel zone i.e. bad or unstable signal decide to remain connected with previous access node).
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hirudayaraj and the combined teaching Grob and Fong to avoid connecting to a terminal when signal arriving from the terminal is unstable. Because Hirudayaraj teaches selecting stable signal can avoid communication issues by establishing a stable RF zone using a context map allowing for mobile node to switch access point at the right timing thus guaranteeing continuity and stability in communication (Hirudayaraj [0011][0014]).

As to claim 5. The combination Grob and Fong teaches all the limitations of parent claim 1,
The combination Grob and Fong does not teach wherein the mobile station detects a signal arriving from a second base station to establish connection with the second station when a signal arriving from the second station is stable, and to avoid establishing connection with the second base station when the signal arriving from the second base station is unstable
However Hirudayaraj from a similar field of endeavor teaches wherein the mobile station detects a signal arriving from a second base station to establish connection with the second station when a signal arriving from the second station is stable(Hirudayaraj fig. 2 and [0104] a Ue or mobile node entering a bad Fresnel zone i.e. bad or unstable signal and decide to remain connected with previous access node)and to avoid establishing connection with the second base station when the signal arriving from the (Hirudayaraj fig. 2 and [0104] a Ue or mobile node entering a bad Fresnel zone i.e. bad or unstable signal and decide to remain connected with previous access node).
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hirudayaraj and the combined teaching Grob and Fong to avoid connecting to a terminal when signal arriving from the terminal is unstable. Because Hirudayaraj teaches selecting stable signal can avoid communication issues by establishing a stable RF zone using a context map allowing for mobile node to switch access point at the right timing thus guaranteeing continuity and stability in communication (Hirudayaraj [0011][0014]).

As to claim 6 The combination Grob and Fong teaches all the limitations of parent claim 1, 
The combination Grob and Fong teaches wherein the mobile station is in a state of connecting with a predetermined number of base stations (Grob [0043] soft hand-off and interference caused by both BS 5 and 7  to MS 12 being computed and see fig. 2 and [0040] soft handoff capability),
The combination Kim and Grob does not teach and switches connection from the first base station to the base station when connection with the second base station is established
However Hirudayaraj from a similar field of endeavor teaches and switches connection from the first base station to the base station when connection with the  (Hirudayaraj fig. 2 step 245 mobile node associate with next AP).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hirudayaraj and the combined teaching Grob and Fong to avoid connecting to a terminal when signal arriving from the terminal is unstable. Because Hirudayaraj teaches selecting stable signal can avoid communication issues by establishing a stable RF zone using a context map allowing for mobile node to switch access point at the right timing thus guaranteeing continuity and stability in communication (Hirudayaraj [0011][0014]).

As to claim 13.  The combination Grob and Fong teaches all the limitations of parent claim 10,
The combination Grob and Fong does not teach wherein the mobile station detects a signal arriving from a second base station to establish connection with the second station when a signal arriving from the second station is stable, and to avoid establishing connection with the second base station when the signal arriving from the second base station is unstable
However Hirudayaraj from a similar field of endeavor teaches wherein the mobile station detects a signal arriving from a second base station to establish connection with the second station when a signal arriving from the second station is stable (Hirudayaraj fig. 2 and [0104] a Ue or mobile node entering a bad Fresnel zone i.e. bad or unstable signal and decide to remain connected with previous access node)and to avoid establishing connection with the second base station when the signal arriving from the (Hirudayaraj fig. 2 and [0104] a Ue or mobile node entering a bad Fresnel zone i.e. bad or unstable signal and decide to remain connected with previous access node).
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hirudayaraj and the combined teaching Grob and Fong to avoid connecting to a terminal when signal arriving from the terminal is unstable. Because Hirudayaraj teaches selecting stable signal can avoid communication issues by establishing a stable RF zone using a context map allowing for mobile node to switch access point at the right timing thus guaranteeing continuity and stability in communication (Hirudayaraj [0011][0014]).

As to claim 14. The combination Grob and Fong teaches all the limitations of parent claim 10,
The combination Grob and Fong does not teach wherein the mobile station detects a signal arriving from a second base station to establish connection with the second station when a signal arriving from the second station is stable, and to avoid establishing connection with the second base station when the signal arriving from the second base station is unstable
However Hirudayaraj from a similar field of endeavor teaches wherein the mobile station detects a signal arriving from a second base station to establish connection with the second station when a signal arriving from the second station is stable (Hirudayaraj fig. 2 and [0104] a Ue or mobile node entering a bad Fresnel zone i.e. bad or unstable signal and decide to remain connected with previous access node)and to avoid (Hirudayaraj fig. 2 and [0104] a Ue or mobile node entering a bad Fresnel zone i.e. bad or unstable signal and decide to remain connected with previous access node).
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hirudayaraj and the combined teaching Grob and Fong to avoid connecting to a terminal when signal arriving from the terminal is unstable. Because Hirudayaraj teaches selecting stable signal can avoid communication issues by establishing a stable RF zone using a context map allowing for mobile node to switch access point at the right timing thus guaranteeing continuity and stability in communication (Hirudayaraj [0011][0014]).

As to claim 15. The combination Grob and Fong teaches all the limitations of parent claim 1, 
The combination Grob and Fong teaches wherein the mobile station is in a state of connecting with a predetermined number of base stations (Grob [0043] soft hand-off and interference caused by both BS 5 and 7  to MS 12 being computed and see fig. 2 and [0040] soft handoff capability),
The combination Grob and Fong does not teach and switches connection from the first base station to the base station when connection with the second base station is established
However Hirudayaraj from a similar field of endeavor teaches and switches connection from the first base station to the base station when connection with the  (Hirudayaraj fig. 2 step 245 mobile node associate with next AP).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hirudayaraj and the combined teaching Grob and Fong to avoid connecting to a terminal when signal arriving from the terminal is unstable. Because Hirudayaraj teaches selecting stable signal can avoid communication issues by establishing a stable RF zone using a context map allowing for mobile node to switch access point at the right timing thus guaranteeing continuity and stability in communication (Hirudayaraj [0011][0014]).

11.	Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable is/are rejected under 35 U.S.C. 103 as being unpatentable over Grob et al (US-PG-PUB 2011/0134967) hereinafter Grob and in view of Fong et al. (WO/2009/112928 A2) hereinafter Fong and in view of Sivanesan et (US-PG-PUB 2015/0146562 A1) hereinafter Sivanesan.

As to claim 8. The combination Grob and Fong teaches all the limitations of parent claim 7,
 The combination Grob and Fong does not teach having an entry monitor unit which monitors mobile station entry by receiving a signal that the mobile station sends to another base station
However Sivanesan from a similar field of endeavor teaches having an entry monitor unit which monitors mobile station entry by receiving a signal that the  (Sivanesan [0031] [0034] MeNB monitoring channel quality of the link between SeNB and UE therefore information being exchange between UE and SeNB being captured by MeNB).
	Thus, it would have been obvious to person of ordinary skills before the effective filling date of the application to combine the teaching of Sivanesan and the combined teaching of Grob and Fong to use an entry monitor to monitor mobile station entering the coverage area. Because Sivanesan teaches a method of selecting a link that provide best channel quality indication thus decoupling the UE to the link with poor channel quality in order to provide better spectrum utilization (Sivanesan [0004]).

12.	Claim 16,17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grob et al (US-PG-PUB 2011/0134967) hereinafter Grob and in view of Fong et al. (WO/2009/112928 A2) hereinafter Fong and in view of Breuer et al. (US-PG-PUB 2015/0270922 A1)

As to claim 16. The combination Grob and Fong teaches all the limitations of parent claim 1, 
The combination Grob and Fong Wherein the mobile station is configured to establish a connection with a second base station (Grob [0040] a base station in communications with multiple base station see also [0041]), among the at least two base station (Grob [0040] a base station in communications with multiple base station see also [0041]),
The combination Grob and Fong does not teach 

However Breuer from a similar field of endeavor teaches based on a receiving state determination result relating to a signal receiving condition (Breuer [0098] decision being done based on signal quality and distance)  and based on a communication distance determination result relating to a distance from the second base station to the mobile station establishing connection with a second base station based on a signal condition (Breuer [0098] decision being done based on signal quality and distance) 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Breuer and the combined teaching of Grob and Fong to use a channel condition and distance to make handover condition. Because Breuer teaches a method of detecting a jamming signals (Breuer [0007]).

As to claim 17. The combination Grob and Fong teaches all the limitations of parent claim 1, 
The combination Grob and Fong Wherein the mobile station is configured to establish a connection with a second base station (Grob [0040] a base station in communications with multiple base station see also [0041]), among the at least two base station (Grob [0040] a base station in communications with multiple base station see also [0041]),

 based on a receiving state determination result relating to a signal receiving condition and based on a communication distance determination result relating to a distance from the second base station to the mobile station establishing connection with a second base station based on a signal condition 
However Breuer from a similar field of endeavor teaches based on a receiving state determination result relating to a signal receiving condition (Breuer [0098] decision being done based on signal quality and distance)  and based on a communication distance determination result relating to a distance from the second base station to the mobile station establishing connection with a second base station based on a signal condition (Breuer [0098] decision being done based on signal quality and distance) 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Breuer and the combined teaching of Grob and Fong to use a channel condition and distance to make handover condition. Because Breuer teaches a method of detecting a jamming signals (Breuer [0007]).

As to claim 19. The combination Grob and Fong teaches all the limitations of parent claim 1, 
The combination Grob and Fong Wherein the mobile station is configured to establish a connection with a second base station (Grob [0040] a base station in communications with multiple base station see also [0041]), among the at least two  (Grob [0040] a base station in communications with multiple base station see also [0041]),
The combination Grob and Fong does not teach 
 based on a receiving state determination result relating to a signal receiving condition and based on a communication distance determination result relating to a distance from the second base station to the mobile station establishing connection with a second base station based on a signal condition 
However Breuer from a similar field of endeavor teaches based on a receiving state determination result relating to a signal receiving condition (Breuer [0098] decision being done based on signal quality and distance)  and based on a communication distance determination result relating to a distance from the second base station to the mobile station establishing connection with a second base station based on a signal condition (Breuer [0098] decision being done based on signal quality and distance) 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Breuer and the combined teaching of Grob and Fong to use a channel condition and distance to make handover condition. Because Breuer teaches a method of detecting a jamming signals (Breuer [0007]).

13.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grob et al (US-PG-PUB 2011/0134967) hereinafter Grob and in view of Fong et al. (WO/2009/112928 A2) hereinafter Fong and in view Chakraborty (WO/2014107345 A1) and in view of Breuer et al. (US-PG-PUB 2015/0270922 A1)

As to claim 18. The combination Grob, Fong and Chakraborty teaches all the limitations of parent claim 1, 
The combination Grob, Fong and Chakraborty teaches Wherein the mobile station is configured to establish a connection with a second base station (Grob [0040] a base station in communications with multiple base station see also [0041]), among the at least two base station (Grob [0040] a base station in communications with multiple base station see also [0041]),
The combination Grob, Fong and Chakraborty does not teach 
 based on a receiving state determination result relating to a signal receiving condition and based on a communication distance determination result relating to a distance from the second base station to the mobile station establishing connection with a second base station based on a signal condition 
However Breuer from a similar field of endeavor teaches based on a receiving state determination result relating to a signal receiving condition (Breuer [0098] decision being done based on signal quality and distance)  and based on a communication distance determination result relating to a distance from the second base station to the mobile station establishing connection with a second base station based on a signal condition (Breuer [0098] decision being done based on signal quality and distance) 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Breuer and the combined teaching of Grob, Fong and Chakraborty to use a channel condition and (Breuer [0007]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Papasakellariou et al. (US-PG-PUB 2015/0208366 A1) ADAPTATIONS OF DUAL CONNECTIVITY OPERATION TO UE CAPABILITY
Park et al. (US-PG-PUB 2016/0007243 A1) METHOD AND APPARATUS OF MOBILITY MANAGEMENT IN SMALL CELL ENVIRONMENT
Takahasi (US-PG-PUB 2012/0115484 A1) COMMUNICATION CONTROL SYSTEM AND COMMUNICATION CONTROL METHOD
Lee et al. (US-PG-PUB 2012/0028675 A1) CHANNEL ACCESS METHOD FOR VEHICLE COMMUNICATION HANDOVER
Jung et al. (US-PG-PUB 2012/0008596 A1) METHOD AND APPARATUS FOR HANDOVER IN A MOBILE COMMUNICATION SYSTEM



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.P/Examiner, Art Unit 2412                                                                                                                                                                                                        

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412